                                           Case 3:20-cv-03866-JCS Document 52 Filed 07/29/20 Page 1 of 5




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         ANTI POLICE-TERROR PROJECT, et al.,
                                   7                                                         Case No. 20-cv-03866-JCS
                                                        Plaintiffs,
                                   8
                                                  v.                                         PRELIMINARY INJUNCTION
                                   9
                                         CITY OF OAKLAND, et al.,                            Re: Dkt. No. 13
                                  10
                                                        Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Having considered the arguments and evidence submitted by the parties in connection with

                                  14   the pending motion for a preliminary injunction, the parties’ agreement that a preliminary

                                  15   injunction may issue and their agreement as to some of the terms of that injunction, and for the

                                  16   reasons that will be set forth in a written order to follow the issuance of the instant Order, the

                                  17   Court enters the following preliminary injunction. This Order provides that certain crowd control

                                  18   tactics and munitions shall not be used except in very limited circumstances. This Order should

                                  19   not be read as permission to use these tactics and munitions. The Court in this Order does not

                                  20   conclude that the use of these tactics and munitions in the limited circumstances addressed below

                                  21   is either lawful or advisable. Indeed, uses of force in specific instances, even if such force is not

                                  22   expressly prohibited by this Order, may or may not be lawful depending upon the circumstances at

                                  23   the time and existing precedent. The Court does not address that question at this time. The Court

                                  24   only determines that use of these crowd control techniques outside of the limited circumstances

                                  25   listed herein will be prohibited during the pendency of this action. As recognized in the Oakland

                                  26   Police Department’s (“OPD”) Crowd Control Policy, it remains incumbent upon OPD to “uphold

                                  27   the constitutional rights of free speech and assembly while relying on the minimum use of

                                  28   physical force and authority required to address a crowd management or crowd control issue.”
                                              Case 3:20-cv-03866-JCS Document 52 Filed 07/29/20 Page 2 of 5




                                   1             It is hereby ORDERED that, unless and until this Order is modified or vacated by the

                                   2   Court, Defendants City of Oakland (“the City”), OPD, Police Chief Susan E. Manheimer, and all

                                   3   officers and employees of OPD, shall comply with the following restrictions during protests and

                                   4   demonstrations in Oakland:

                                   5   I.        TRAINING BULLETIN III-G
                                   6             Except as modified in this order, OPD shall adhere to Training Bulletin III-G, OPD Crowd

                                   7             Control and Crowd Management (2013), attached as Exhibit A.

                                   8   II.       BADGES
                                   9             Each OPD officer shall wear a badge, nameplate, or other device on the outside of his or

                                  10             her uniform or on his or her helmet which bears the identification number or the name of

                                  11             the officer, as required by Penal Code § 830.10.

                                  12   III.      BODY CAMERAS
Northern District of California
 United States District Court




                                  13             All OPD officers shall utilize their Personal Digital Recording Device (“PDRD”) in

                                  14             accordance with DGO I-15.1, Portable Video Management System. In addition, all OPD

                                  15             officers deployed to demonstrations in Oakland shall have their PDRDs activated and

                                  16             recording at all times while engaged in active policing activities. They shall also have their

                                  17             PDRDs activated and recording when ordered to do so by a supervisor or commander.

                                  18   IV.       POLICE VEHICLES AND MOTORCYCLES
                                  19             Motorcycles and police vehicles may not be used for crowd dispersal but may be used for

                                  20             purposes of observation, visible deterrence, traffic control, transportation, and area control

                                  21             during a crowd event.

                                  22   V.        TACTICS AND LESS LETHAL MUNITIONS
                                  23          1. OPD officers are prohibited from using stinger grenades, wooden bullets, rubber or rubber-

                                  24             coated bullets, pepper balls, or similar munitions.

                                  25          2. Chemical agents (including orthochlorobenzalmalononitrile), flashbang grenades, and

                                  26             foam-tipped projectiles shall be deployed only when (a) there is an imminent threat of

                                  27             physical harm to a person or significant destruction of property; and (b) other techniques,

                                  28             such as simultaneous arrests or police formations, have failed or are not reasonably likely
                                                                                            2
                                             Case 3:20-cv-03866-JCS Document 52 Filed 07/29/20 Page 3 of 5




                                   1            to mitigate the threat. The use of such munitions must be authorized by an OPD

                                   2            Operations Commander or Incident Commander. None of these devices shall be deployed

                                   3            on peaceful protestors or indiscriminately into a crowd. They may only be targeted at the

                                   4            specific imminent threat justifying the deployment. Flash bang grenades and gas canisters

                                   5            must be deployed at a safe distance from the crowd to minimize the risk that individuals

                                   6            will be struck and injured by those devices. When chemical agents are used, only the

                                   7            minimum amount of chemical agent necessary to obtain compliance may be used, in

                                   8            accordance with OPD’s Department General Order K-3, USE OF FORCE.

                                   9         3. Except where an immediate risk to public safety or of significant property damage makes it

                                  10            impossible to do so, before any of the devices listed in Section V(2) are deployed to

                                  11            disburse a crowd, OPD must have made at least two announcements to the crowd asking

                                  12            members of the crowd to voluntarily disperse and informing them that, if they do not
Northern District of California
 United States District Court




                                  13            disperse, they will be subject to arrest. These announcements must be made using

                                  14            adequate sound amplification equipment in a manner that will ensure that they are audible

                                  15            to the crowd and must identify at least two means of escape/egress. OPD must also allow

                                  16            the crowd sufficient time to disperse after making these announcements before deploying

                                  17            any of the devices in Section V(2).

                                  18   VI.      MUTUAL AID
                                  19            The OPD Incident Commander shall be responsible for ensuring that the requirements

                                  20            listed below are met by mutual aid agencies providing assistance to OPD under a mutual

                                  21            aid agreement, unless exigent circumstances prevent the fulfillment of these obligations:

                                  22            i. The Incident Commander shall ensure that the mutual aid agency has been briefed and is

                                  23            in agreement with OPD’s Unity of Command structure under which only OPD

                                  24            Commanders may authorize the use of less lethal munitions for crowd control and

                                  25            dispersal;

                                  26            ii. The Incident Commander shall ensure that the mutual aid agency has been briefed on

                                  27            OPD’s policy on prohibited weapons and force;

                                  28            iii. The Incident Commander shall ensure that the officers of the mutual aid agency who
                                                                                         3
                                           Case 3:20-cv-03866-JCS Document 52 Filed 07/29/20 Page 4 of 5




                                   1          provide assistance to OPD do not bring or use any weapons or force prohibited under

                                   2          OPD’s policy;

                                   3          iv. The Incident Commander shall ensure that the mutual aid agency has been provided a

                                   4          copy of OPD’s Crowd Control Policy and Use of Force policies;

                                   5          v. The Incident Commander shall ensure that officers of the mutual aid agency who

                                   6          provide assistance to OPD are not assigned to front-line positions or used for crowd

                                   7          intervention, control or dispersal unless there is a public safety emergency;

                                   8          vi. The Incident Commander shall ensure that the officers of the mutual aid agency who

                                   9          provide assistance to OPD complete required reports prior to being released from duty.

                                  10          Agencies should provide the following documents/reports when they are applicable: Use of

                                  11          force report, arrest report, crime report, injury report, equipment damage report and list of

                                  12          responding personnel.
Northern District of California
 United States District Court




                                  13   These provisions do not prohibit an OPD or mutual aid officer from taking reasonable action or

                                  14   using reasonable or necessary force as allowed by law against an individual in self-defense or in

                                  15   defense of another person or officer. OPD personnel shall endeavor to assume front line positions

                                  16   between mutual aid officers and demonstrators.

                                  17   VII.   TRAINING
                                  18          By November 1, 2020, OPD shall conduct a special training session for OPD Incident

                                  19   Commanders, Operations Commanders, and Tango Team members concerning Training Bulletin

                                  20   III-G and this agreement. Plaintiffs’ counsel may attend this training session. Further, Plaintiffs’

                                  21   counsel may conduct part of the training subject to scope and time parameters agreed to in

                                  22   advance by the parties.

                                  23   VIII. FACE MASKS AND GLOVES
                                  24          During the pendency of the state of emergency declared by either the President of the

                                  25   United States, or the Governor of the State of California, due to the COVID-19 pandemic, all OPD

                                  26   officers and employees deployed to demonstrations in Oakland must wear face masks and gloves

                                  27   whenever they interact with members of the public.

                                  28
                                                                                         4
                                             Case 3:20-cv-03866-JCS Document 52 Filed 07/29/20 Page 5 of 5




                                   1   IX.     AFTER-ACTION REPORT

                                   2           Subject to protective orders in this case, the Federal Rules of Civil Procedure, and the

                                   3   Federal Rules of Evidence, the City shall produce the After-Action Report on the subject protests

                                   4   — occurring from May 29, 2020 through June 1, 2020 —within 30 days of the entry of this Order.

                                   5   X.      ENFORCEMENT
                                   6           If Plaintiffs contend that OPD violates Training Bulletin III-G or any of this Order’s

                                   7   provisions at a future protest or demonstration, Plaintiffs may request a hearing to seek relief,

                                   8   including a modification of this Order. Unless the parties agree to a different briefing schedule,

                                   9   Defendants will have seventy-two hours to respond to Plaintiffs’ request.

                                  10           IT IS SO ORDERED.

                                  11   Dated: July 29, 2020

                                  12                                                    ______________________________________
Northern District of California
 United States District Court




                                                                                        JOSEPH C. SPERO
                                  13                                                    Chief Magistrate Judge
                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         5
